06/1 ‘”LU§’O]

CAUSE NO. 17931

KEDRICK DARON FLETCHER § IN THE 329 ch JUuIcIAL
DISTRICT CoURT oF
V . § 4
` wHARToN coUNTY,TEXAS
STATE oF TEXAS § .

NO. WR.82,245~01
TEXAS COURT OF CRIMINAL APPEALS
AUSTIN¢TEXAS

EX PARTE KEDRICK D.FLETCHER
/ APPLICANT'S RESPONSE TO THE FINDING
y OF FACT AND CONCLUSION OF LAW THAT
WAS SUBMITTED BY JUDGE RANDY M.CLAPP.
Now comes Kedrick Daron Fletcher,and humbly submits this his
response to judge Randy M. Clapp's finding of fact and conclusion
of the law concerning his application for a writ of habeas corpus

under Article ll.O7. In support ,Applicant submits the following:

I

On November 5,2014,the Court of Criminal Appeals remanded Kedri-
ck Daron Fletcher's case to the District Court for fact -finding
and Consideration Of whether his trial Counsel rendered ineffect-
ive assistance of counsel by l) failing to investigate or commun-
icate with Applicant adequately before trial,and 2) failing to
object when the State moved to amend the indictment to add a
drug free-zone allegation on the day of the trial. Pursuant to
this Court's order,Applicant'S trial counsel submitted an affida-
vit addressing Applicant's claims. `

II

Applicant would like to cite EX PARTE PATTERSON V STATE 993 S.W.
2d ll4(TEX.CRIM.APP. 1999) -This case had previously been remand-

ed for a factual determination as to the defendant's allegations

concerning ineffective assistance of counsel. The trial court en-

~ tered findings based on counsel's affidavit,which does not fully

resolve all of the controversial issues. In Patterson,this Court
remanded the case for evidentiary hearing with instruction to
appoint counsel for defendant;if he is found indigent.

This Court has found that affidavit alone is not enough to
resolve the ineffective assistance of counsel claims. b

III

Applicant has submitted his response and also objects to the
finding of fact and recommendation made by dudge Randy M. Clapp.
Because the record is clear that when Fletcher was expressing his
concern to go to trial with an attorney that hasn't spoken with
him for almost three years to the District Court,his]awya:wasixee
sentand did not deny the allegations. See State's Exhibit 2 pgs
~11,15. b

In addition,indeed two motions for continuance were discussed
at trial,one, from Mr.Hecker himself that the judge clearly on
record denied. See Exhibit 2 pgs ll,12.

THE CCHJRT: Okay,Mr.Hecker had filed a motion for continuance today.£He
had several other trials that he was obligated to but I have
spoken to one of those judges and now he's available for trial
today. And I [DENIED] his motion for continuance.

The above statement shows that Mr.Hecker's motion for continuance was denied;

and this motion was filed for Mr¢Hecker's convenience,not because
he needed time to investigate or prepare for Fletcher's trial.

The second motion was the conversation between the judge and
Fletcher concerning the firing of Mr.Hecker and the problem that
was presented to the Court concerning Mr.Hecker's readiness to
represent Fletcher on his trial. See Exhibit 2-pg-12.

‘Moreover,Fletcher did not choose to represent himslef because
he doesn't know anything about the law,and the Court has forced
him to keep Mr.Hecker as his attorney. Since the Court denied
Fletcher's request for continuance,he did not have a choice. See

State's exhibit 2-pg-l2- (This is also one of the issues that

Fletcher is claiming in his application for a habeas corpus writ
citing VALDEZ 826 S.W.2d 778 (TEX.APP. HOUSTON Ll4th Dist] 1999)
TRIAL COURT MAY NO'I' IMPOSE ATTORNEY UPON DEFENDANT AGAINST HIS
WILL. '

Fletcher,in his brief in support of his application,has amply
demonstrated that Mr,Hecker did not investigate his case because,
as Fletcher has indicated in his brief in support of his applica
ation,Mr.Hecker was depending on the State's records and not of n

his own investigation,since he did not have one.

V

Fletcher prays that this honorable Court grant him the relief
he is seeking in this proceeding.
Applicant has continued demonstrating that his trial counsel

was ineffective during his representationin Mr.Fletcher's case.

RESPEcTFULLY SUBMITTED
QM_QQ_QMF{\
PRo sE '
KEDRICK DARON FLETCHER
T.D.c.J.# 1873352
DARRINGTON UNIT
59-DARRINGT0N RD.
ROSHARON,TEXAS

77533

§§L;§UY¢zoi§